DETAILED ACTION
This action is in response to Applicant’s submission dated November 4, 2021.  Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Objections
Regarding Claim 2, line 2, it appears the term “second” should be changed to “second set.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 12-14, 18, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Regarding each of Claims 5, 12, and 18, it is not clear what is meant by the term “desired.”  
Regarding each of Claims 13, 14, and 19, it is not clear what is meant by the language “substantially blind.”  Paragraph [0066] of the specification discusses this language but appears to do so with respect to a GPS generalization. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. Pat. No. 10,139,828, hereinafter “Ho”) in view of Fosdike (U.S. Pat. No. 9,446,747).
Specifically, regarding Claim 1, Ho discloses a system for route guidance (Abstract), the system comprising: a driving controller (controller 144; FIG. 4, AVS 1600, FIG. 16), wherein the driving controller is configured to receive sensor output from at least one sensor (col. 38, ll. 50-54), wherein, based on the received sensor output, the driving controller (1650, 1655; FIG. 16) determines, for a common time interval (col. 38, line 25), a first set of instructions for guiding a vehicle along a first path (col. 3, ll. 61-65, col. 4, l. 12-34, col. 23, ll. 25-28, col. 37, ll. 58-60, col. 38, ll. 42-50, col. 44, l. 11) and a second set of instructions for guiding the vehicle along a second path different than the first path  (col. 39, ll. 32-41; col. 4, l. 12-34), and a vehicle motion controller (1644, 1648; FIG. 16) configured to receive, from the driving controller, the first and second set of instructions (col. 37, ll. 58-64; col. 38, ll. 42-50, col. 40, line 65 - col. 41, line 1) store the first and second sets of instructions in a memory of the driving controller, and process the first set of instructions and the second set of instructions (col. 41, ll. 1-6), and at least one actuation controller (1630) configured to: receive the processed first set of instructions and the processed second set of instructions from the vehicle motion controller (col. 38, ll. 43-50), and control, during the common time interval, at least one actuator of the vehicle to: move the vehicle along the first path according to the processed first set of instructions 
Ho does not disclose storing the processed first and second sets of instructions in a memory of the at least one actuation controller.  However, Fosdike discloses an actuation controller (10) configured to store processed first and second sets of instructions in a memory of at least one actuation controller (Abstract; col. 3, ll. 40-45).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fosdike with the system of Ho to ensure emergency actions or instructions are performed in the event of a system failure (e.g., a loss of controller-to-controller communication).
Regarding Claim 2, Ho discloses a new first set of instructions and a new second set of instructions are continually sent from the driving controller to the vehicle motion controller (col. 38, ll. 20-23, col. 40, ll. 54-58).
Regarding Claim 3, the combination of Ho and Fosdike discloses substantially all of the limitations of the present invention, but does not disclose the claimed time.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to send each new first set of instructions and each new second set of instructions from the driving controller to the vehicle motion controller about every 100 milliseconds to ensure a most recent failsafe trajectory from a time prior to failure since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 4, Ho discloses that the second path corresponds to a path for an emergency stop of the vehicle (col. 39, ll. 8-13, 25-28, col. 40, ll. 1-4, 19-25).
Regarding Claim 5, Ho discloses that the first path corresponds to a path for normal travel of the vehicle toward a [desired] destination (col. 38, ll. 20-32).
Regarding Claim 6, Ho discloses when the vehicle is in the second state and communication has failed between the driving controller and the vehicle motion controller, the vehicle motion controller processes a most recently stored second set of instructions from the memory of the vehicle motion controller to produce the processed second set of instructions for moving the vehicle along the second path (col. 40, l. 55 - col. 41, l. 6).
Regarding Claim 7, the combination of Ho and Fosdike discloses substantially all of the limitations of the present invention, and Ho further discloses that the vehicle motion controller (1644, 1648) determines whether the vehicle motion controller is in communication with the driving controller (col. 41, ll. 10-14), but does not disclose the claimed continual controller communication.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to continually determine communication between controllers to promptly determine whether to implement a failure trajectory (which are themselves repeatedly determined; col. ll. 36-38) utilizing, e.g., lower level logic (see, e.g., col. 40, ll. 63-65) and one or more processors and instructions (col. 4, ll. 12-22), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 8, Ho discloses that when the vehicle is in the second state and communication has failed between the vehicle motion controller and the at least one actuation controller, the at least one actuation controller uses a most recently stored processed second set of instructions from the memory of the at least one actuation controller to move the vehicle along the second path (col. 41, ll. 6-10; col. 40, l. 55 - col. 41, l. 6).
Claims 9 and 15 are directed to a method and device, respectively, but include the same scope of limitations as those of Claim 1, and are rejected for the same reasons as those shown above with respect to Claim 1.
Regarding Claim 10, Ho discloses determining whether the driving controller is in communication with the first controller (col. 41, ll. 10-14).
Regarding Claims 11 and 17, Ho discloses that the second path corresponds to a path for an emergency stop of the vehicle (col. 39, ll. 25-28, col. 40, ll. 22-24).
Regarding Claim 12, Ho discloses that first path corresponds to a path for normal travel of the vehicle toward a [desired] destination (col. 38, ll. 20-32).
Regarding Claim 13, Ho discloses that the at least one second controller (1644, 1648) is substantially blind to the environment as sensed by the at least one sensor (sensor interface 1605 receives sensor data 99 from multiple sensors that is analyzed at 1610; FIG. 16, col. 38, ll. 2-9). 
Regarding Claim 14, Ho discloses that first controller (1650) is substantially blind to the environment as sensed by the at least one sensor (sensor interface 1605 receives sensor data 99 from multiple sensors that is analyzed at 1610; FIG. 16, col. 38, ll. 2-9).
Regarding Claim 16, Ho discloses that a new set of first instructions and a new set of second instructions are continually sent from the first controller to the second controller for different common time intervals (col. 38, ll. 20-23, col. 40, ll. 54-58).
Regarding Claim 18, Ho discloses that the first path corresponds to a path for normal travel of the vehicle toward a desired destination (col. 38, ll. 20-32).
Regarding Claim 19, Ho discloses the at least one third controller is substantially blind to the environment as sensed by the at least one sensor (sensor interface 1605 receives sensor data 99 from multiple sensors that is analyzed at 1610; FIG. 16, col. 38, ll. 2-9).
Regarding Claim 20, Ho discloses that the second controller (1644, 1648) continually determines whether the second controller is in communication with the first controller (col. 41, ll. 10-14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Fry (U.S. Pat. No. 7,133,759) discloses an actuation controller configured to store first and second sets of instructions in a memory of at least one actuation controller (Abstract; col. 2, ll. 27-35).  
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached 12-9 ESTPM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.   
 /ANTHONY R JIMENEZ/ Primary Examiner, Art Unit 2833